Title: Treasury Department Circular to the Collectors of the Customs, 4 August 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Philadelphia, August 4th, 1793.
Sir,
It appearing that repeated contraventions of our neutrality have taken place in the ports of the United States, without having been discovered in time for prevention or remedy, I have it in command from the President, to address to the collectors of the respective districts a particular instruction on the subject.
It is expected, that the officers of the customs in each district, will in the course of their official functions have a vigilant eye upon whatever may be passing within the ports, harbours, creeks, inlets and waters of such district, of a nature to contravene the laws of neutrality, and upon discovery of any thing of the kind will give immediate notice to the governor of the state and to the attorney of the judicial district, comprehending the district of the customs within which any such contravention may happen.
To assist the judgment of the officers on this head, I transmit herewith a schedule of rules, concerning sundry particulars, which have been adopted by the President, as deductions from the laws of neutrality, established and received among nations. Whatever shall be contrary to these rules will, of course, be to be notified, as abovementioned.
There are some other points, which, pursuant to our treaties and the determinations of the executive, I ought to notice to you.
If any vessel of either of the powers at war with France should bring or send within your district a prize made of the subjects, people or property of France, it is immediately to be notified to the governor of the state, in order that measures may be taken, pursuant to the 17th article of our treaty with France, to oblige such vessel and her prize, or such prize when sent in without the capturing vessel, to depart.
No privateer of any of the powers at war with France, coming within a district of the United States, can, by the 22d article of our treaty with France, enjoy any other privilege than that of purchasing such victuals as shall be necessary for her going to the next port of the prince or state, from which she has her commission. If she should do anything beside this, it is immediately to be reported to the governor and the attorney of the district. You will observe by the rules transmitted, that the term privateer is understood not to extend to vessels armed for merchandize and war, commonly called with us letters of marque; nor, of course, to vessels of war in the immediate service of the government of either of the powers at war.
No armed vessel which has been or shall be originally fitted out in any port of the United States by either of the parties at war is henceforth to have asylum in any district of the United States. If any such armed vessel shall appear within your district, she is immediately to be notified to the governor and attorney of the district; [which is also to be done in respect to any prize that such armed vessel shall bring or send in.] At foot is a list of such armed vessels of the above description as have hitherto come to the knowledge of the executive.
The purchasing within, and exporting from, the United States, by way of merchandize, articles commonly called contraband (being, generally, warlike instruments and military stores) is free to all the parties at war, and is not to be interfered with. If our own citizens undertake to carry them to any of those parties, they will be abandoned to the penalties which the laws of war authorise.
You will be particularly careful to observe, and to notify as directed in other instances, the case of any citizen of the United States, who shall be found in the service of either of the parties at war.
In case any vessel shall be found in the act of contravening any of the rules or principles which are the ground of this instruction, she is to be refused a clearance until she shall have complied with what the governor shall have decided in reference to her. Care, however, is to be taken in this, not unnecessarily or unreasonably to embarrass trade or to vex any of the parties concerned.
In order that contraventions may be the better ascertained, it is desired that the officer who shall first go on board any vessel arriving within your district shall make an accurate survey of her then condition, as to military equipment, to be forthwith reported to you, and that prior to her clearance a like survey be made, that any transgression of the rules laid down may be ascertained.
[But as the propriety of any such inspection of a vessel of war in the immediate service of the government of a foreign nation is not without question in reference to the usage of nations, no attempt is to be made to inspect any such vessel till further order on the point.]

The president desires me to signify to you his most particular expectation that the instruction contained in this letter will be executed with the greatest vigilance, activity, care and impartiality. Omissions will tend to expose the government to injurious imputations and suspicions, and proportionably to commit the good faith and peace of the country; objects of too much importance not to engage every proper exertion of your zeal.
With consideration, I am, Sir   Your obedient servant,

A Hamilton


List referred toCitizen GenetSans CulottesVainquer De Bastille
}
Fitted out at Charleston


Petit DemocratCaramagnole

PhiladelphiaDelaware



